               Case 2:20-cv-00972-JCC Document 9 Filed 08/24/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    MARY HACKNEY,                                      CASE NO. C20-0972-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    BOARD OF TRUSTEES OF THE LOCALS
      302 AND 612 OF THE INTERNATIONAL
13    UNION OF OPERATING ENGINEERS-
      EMPLOYERS CONSTRUCTION INDUSTRY
14
      RETIREMENT PLAN,
15
                            Defendant.
16

17
            The following Minute Order is made by direction of the Court, the Honorable John C.
18
     Coughenour, United States District Judge:
19
            This matter comes before the Court no the parties’ stipulated motion to extend the
20
     deadline for Defendant to respond to Plaintiff’s motion for summary judgment (Dkt. No. 8).
21
     Having thoroughly considered the motion and the relevant record and finding good cause, the
22
     Court hereby GRANTS the motion and ORDERS that:
23
        1. Defendant must file its response to Plaintiff’s motion for summary judgment no later than
24
            September 7, 2020;
25
        2. Plaintiff must file her reply in support of her motion for summary judgment no later than
26
            September 11, 2020; and

     MINUTE ORDER
     C20-0972-JCC
     PAGE - 1
             Case 2:20-cv-00972-JCC Document 9 Filed 08/24/20 Page 2 of 2




 1     3. The Clerk is DIRECTED to renote Plaintiff’s motion for summary judgment (Dkt. No. 5)

 2        to September 11, 2020.

 3        DATED this 24th day of August 2020.

 4                                                    William M. McCool
                                                      Clerk of Court
 5
                                                      s/Tomas Hernandez
 6
                                                      Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0972-JCC
     PAGE - 2
